     Case 2:19-bk-14989-WB         Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                 Desc
                                    Main Document    Page 1 of 17


 1   Ashley M. McDow (245114)
     FOLEY & LARDNER LLP
 2   555 S. Flower St., Suite 3300
     Los Angeles, CA 90071
 3   Telephone:    213.972.4500
     Facsimile:    213.486.0065
 4   Email:        amcdow@foley.com
 5   and
 6   John A. Simon (admitted pro hac vice)
     FOLEY & LARDNER LLP
 7   500 Woodward Ave., Ste. 2700
     Detroit, MI 48226
 8   Telephone:    313.234.7100
     Facsimile:    313.234.2800
 9   Email:        jsimon@foley.com
10
     Attorneys for Debtors and
11   Debtors-in-Possession, Scoobeez,
     Scoobeez Global, Inc., and Scoobur, LLC
12

13                                UNITED STATES BANKRUPTCY COURT

14                                     CENTRAL DISTRICT OF CALIFORNIA

15                                            LOS ANGELES DIVISION

16   In re                                         )          Case No. 2:19-bk-14989-WB
                                                   )          Jointly Administered:
17   SCOOBEEZ, et al.1                             )          2:19-bk-14991-WB; 2:19-bk-14997-WB
                                                   )
18              Debtors and Debtors in Possession. )          Chapter 11
                                                   )
19   _____________________________________ )                  STATUS REPORT
                                                   )
20   Affects:                                      )          Hearing:
                                                   )
21   : $22 &1/7456                                 )          Date: August 1, 2019
                                                   )          Time: 10:00 a.m.
22   ; ,044/119" +*)-                              )          Place: 255 E. Temple Street,
                                                   )                 Courtroom 1375, 13th Floor
23   ; ,044/119 '24/.2" (30#" +*)-                 )                 Los Angeles, CA 90012
                                                   )
24   ; ,044/85 ))%" +*)-                           )
                                                   )
25

26

27
     1
28     The Debtors and the last four digits of their respective federal taxpayer identification numbers are as
     follows: Scoobeez (6339); Scoobeez Global, Inc. (9779); and Scoobur, LLC (0343). The Debtors’
     address is 3463 Foothill Boulevard, Glendale, California 91214.
                                                          1
     4825-4093-1485.7
     Case 2:19-bk-14989-WB             Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                 Desc
                                        Main Document    Page 2 of 17


 1   TO THE HONORABLE JULIA BRAND, UNITED STATES BANKRUPTCY JUDGE, THE
 2   OFFICIAL COMMITTEE OF UNSECURED CREDITORS, PARTIES REQUESTING
 3   SPECIAL NOTICE, AND THE OFFICE OF THE UNITED STATES TRUSTEE:
 4                      On April 30, 2019, (the “Petition Date”), the Debtors each filed a petition for relief (a
 5   “Petition”) under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”)
 6   (collectively, the “Chapter 11 Cases”), in the United States Bankruptcy Court for the Central District of
 7   California, Los Angeles Division (the “Court”). The Debtors intend to continue in possession of their
 8   property and to operate their businesses as debtors-in-possession pursuant to sections 1107(a) and 1108
 9   of the Bankruptcy Code. No request for an examiner has been made and none has been appointed. On
10   May 13, 2019, the Court granted the joint administration motion filed by the Debtors [Dkt. No. 44] and
11   the Chapter 11 Cases are being jointly administered under Case No. 19-14989. On May 20, 2019, the
12   Office of the United States Trustee (“U.S. Trustee”) appointed an Official Committee of Unsecured
13   Creditors (the “Committee”) in the Chapter 11 Cases [Dkt. No. 72].
14           The Debtors hereby submit the within chapter 11 status report, including the declaration of Brian
15   Weiss, the Debtors’ chief restructuring officer (the “CRO” or “Weiss”), in support hereof (the “Weiss
16   Decl.”) (the “Report”).
17           A.         BRIEF DESCRIPTION OF THE DEBTORS’ BUSINESSES AND OPERATIONS,
18                      AND THE PRINCIPAL ASSETS AND LIABILITIES OF EACH ESTATE
19           Scoobeez is a logistics and delivery company headquartered at 3463 Foothill Boulevard,
20   Glendale, California 91214. Amazon is the Debtors’ only customer. Information regarding the Debtors’
21   assets and liabilities is set forth in their respective schedules, amendments to certain of which will be
22   filed in short order. [See Dkt. No. 112 in Case No. 2:19-bk-14989-WB; Dkt No. 13 in Case No. 2:19-
23   bk-14991-WB; and Dkt. No. 13 in Case No. 2:19-bk-14997-WB]. As of the Petition Date, Scoobeez
24   had approximately $4.1 million of accounts receivable, and various personal property valued at an
25   estimated $184,971.43 as of the Petition Date. Scoobeez Global, Inc. owns 96% of the stock of
26   Scoobeez and 100% of the member interest in Scoobur, LLC. Scoobur, LLC owns Scoobeez.com, a
27   trademark and various related marks.
28           The largest creditor asserting a security interest in property owned by one or more of the Debtors


                                                              2
     4825-4093-1485.7
     Case 2:19-bk-14989-WB          Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                  Desc
                                     Main Document    Page 3 of 17


 1   is Hillair Capital Management LLC (“Hillair”). On or about June 6, 2019, the Debtors entered into the
 2   Second Stipulation Between the Debtors, the Committee and Hillair Capital Management for (1)
 3   Authorization to Use Cash Collateral on an Interim Basis; (2) Appointment of a Chief Restructuring
 4   Officer [Dkt. No. 132] (the “Second Cash Collateral Stipulation”), in which they stipulated, amongst
 5   other things, that the Prepetition Obligations, as that term is defined therein, were due and payable to
 6   Hillair in the aggregate amount of not less than $11,108,500.00. Pursuant to the Second Cash Collateral
 7   Stipulation, the Committee have until July 31, 2019 to challenge the validity, enforceability, priority,
 8   extent, and/or amount of any claim(s) by or liens in favor of Hillair.
 9           B.         BRIEF ANSWERS TO QUESTIONS
10                      1.   What Precipitated the Bankruptcy Filing?
11           Over the two (2) years prior to the Petition Date, an increasing number of lawsuits had been filed
12   against one or more of the Debtors, including various labor disputes. Most recently, on or about April
13   22, 2019, Hillair filed a three-count complaint against one or all of the Debtors, alleging breach of
14   contract, breach of guaranty and replevin and delivery, which commenced case number 19GDCV00492
15   in the Superior Court of the State of California, County of Los Angeles, North Central District (the “Los
16   Angeles Case”). On or about April 24, 2019, Hillair filed an Ex Parte Application to Appoint Receiver,
17   Issue Temporary Restraining Order and Set Order to Show Cause Why Receiver Should Not Be
18   Confirmed and Why Preliminary Injunction Should Not Be Issued (the “Ex Parte Application”) in the
19   Los Angeles Case. The hearing on the Ex Parte Application was set for May 1, 2019 at 1:30 p.m.,
20   however, the Debtors commenced the Chapter 11 Cases prior to that hearing. In addition, within the
21   past 90-120 days, a number of purported creditors have filed UCC-1 financing statements asserting liens
22   against substantially all, if not all, of the Debtors’ personal property, including but not limited to
23   accounts receivable. Based on the aforementioned events and circumstances, amongst others, the
24   Debtors began to explore and evaluate potential reorganization strategies aimed towards preserving and
25   strengthening the Debtors’ operations as well as exploring a sale or recapitalization of the business. The
26   Debtor has filed an application to employ Amory Securities, LLC [Dkt. No. 179] to evaluate sale and
27   recapitalization opportunities.
28


                                                           3
     4825-4093-1485.7
     Case 2:19-bk-14989-WB          Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                 Desc
                                     Main Document    Page 4 of 17


 1                      2.   What Does the Debtor Hope to Accomplish in this Chapter 11 Case?
 2           The Debtors are evaluating the most viable exit strategy designed to maximize value for the
 3   benefit of all creditors holding allowed claims, including a potential sale, refinancing, restructuring,
 4   recapitalization or other similar transaction.
 5                      3.   What Are the Principal Disputes or Problems Likely to Be Encountered
 6                           During the Course of the Debtors’ Reorganization Efforts?
 7           The Debtors have had cash collateral disputes with Hillair. The U.S. Trustee and the Committee
 8   objected to the Debtors’ motion to appoint Brian Weiss as Chief Restructuring Officer. That dispute has
 9   been resolved. The U.S. Trustee and Hillair and the Committee had certain disputes regarding the
10   Debtors’ retention of general bankruptcy counsel and a financial advisor, which have been resolved.
11   The U.S. Trustee has also objected to the Debtors’ motion to retain an investment banker. Additional
12   disputes may arise in connection with a proposed sale or confirmation of a plan.
13                      4.   How Does the Debtor Recommend that these Disputes Be Resolved and
14                           Why?
15           The Debtors intend to formulate appropriate responses and proposed potential resolutions to
16   matters among relevant parties as they arise.
17                      5.   Has the Debtor Complied with All of Its Duties under 11 U.S.C. Section 521,
18                           1106 and 1107 and All Applicable Guidelines of the Office of the United
19                           States Trustee, and, if Not, Why Not?
20           The Debtors believe they are in substantial compliance with the duties and obligations imposed
21   upon them as corporate debtors under sections 521, 1106, and 1107 of the Bankruptcy Code, and the
22   applicable guidelines of the Office of the United States Trustee (collectively, the “UST Guidelines”).
23           By way of example, with respect to the applicable duties and obligations under section 521 of the
24   Bankruptcy Code, on or about May 29, 2019, the Debtors filed their Schedules and Statement of
25   Financial Affairs [Dkt. No. 112 in Case No. 2:19-bk-14989-WB; Dkt No. 13 in Case No. 2:19-bk-
26   14991-WB; and Dkt. No. 13 in Case No. 2:19-bk-14997-WB], and intend to file certain amendments
27   thereto in short order. Similarly, with respect to the applicable duties and obligations under section
28   1106 and 1107, the Debtors have, amongst other things, furnished various documents and information to


                                                           4
     4825-4093-1485.7
     Case 2:19-bk-14989-WB          Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                   Desc
                                     Main Document    Page 5 of 17


 1   a number of parties-in-interest, including Hillair, the Committee and the U.S. Trustee. Lastly, with
 2   respect to the UST Guidelines - at least as far as the Debtors are aware having heard nothing to the
 3   contrary from the U.S. Trustee - each of them have submitted their respective seven-day package to the
 4   U.S. Trustee in accordance with the UST Guidelines. On May 16, 2019, the Debtors attended their
 5   initial debtor interviews with the U.S. Trustee.
 6           On May 31, 2019 and on June 7, 2019, the Debtors attended the meetings of creditors pursuant to
 7   section 341(a) of the Bankruptcy Code. The Debtors are current on their obligations to file monthly
 8   operating reports (the “MORs”), having filed the MORs for May and June 2019.
 9           On May 13, 2019, the Debtors filed with the U.S. Trustee Notices of Setting/Increasing Insider
10   Compensation for Scott A. Sheikh, George Voskanian, and Jowita Chomentowska. On May 28, 2019,
11   the Committee filed objections and requests for hearings on the notices of insider compensation for
12   Scott A. Sheikh and George Voskanian [Dkt. Nos. 106, 107]. Hillair filed a Limited Omnibus
13   Opposition to the Debtors’ Notices of Setting Insider Compensation of George Voskanian, Scott Sheikh
14   and Jowita Chomentowska [Dkt. No. 110]. Following negotiations by and among the parties, the
15   Committee and Hillair withdrew their objections on June 12, 2019 [Dkt. Nos. 141, 142, 144]. On June
16   21, 2019, the Debtors filed with the U.S. Trustee a Notice of Setting/Increasing Insider Compensation
17   for Shoushana Ohanessian (the “Shoushana Notice”). On July 5, 2019, the Committee filed an objection
18   to and request for hearing on the Shoushana Notice [Dkt. No. 174]. The Debtors have set the hearing on
19   the Shoushana Notice for August 1, 2019 at 10:00 a.m. [Dkt. No. 200], and intend to timely file a reply
20   in support of the Shoushana Notice.
21                      6.   Do any Parties Claim an Interest in Cash Collateral of the Debtor?
22           Hillair has asserted and continues to assert an interest in the cash collateral (as that term is
23   defined in Section 363(a) of the Bankruptcy Code) (the “Cash Collateral”) of the Debtors. Based upon a
24   UCC search performed by the Debtors immediately prior to the Petition Date, there were a number of
25   parties that had recorded a UCC-1 reflecting the purported granting of a security interest in various
26   property owned by one or more of the Debtors that would come within the ambit of the definition of
27   Cash Collateral (collectively, the “Secured Parties” and each a “Secured Party”). Based thereon, the
28   Debtors have served each of the Secured Parties with every motion to approve the use of Cash Collateral


                                                            5
     4825-4093-1485.7
     Case 2:19-bk-14989-WB           Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                Desc
                                      Main Document    Page 6 of 17


 1   that has been filed by the Debtors, and Hillair is the only Secured Party that has objected (formally or
 2   otherwise) to the Debtors’ use of Cash Collateral, or otherwise asserted an interest therein.
 3                      7.     Is the Debtor Using Cash that Any Party Claims as Its Cash Collateral and,
 4                             If So, on What Date(s) Did the Debtor Obtain an Order Authorizing the Use
 5                             of Such Cash or the Consent of Such Party?
 6           On May 15, 2019, the Court entered the Order Regarding Debtors’ Emergency Motion for Entry
 7   of Interim Order: (1) Authorizing Use of Cash Collateral on an Interim Basis and (2) Granting Related
 8   Relief [Dkt. No. 52].
 9           On or about May 22, 2019, the Debtors entered into the Stipulation Between the Debtors and
10   Hillair Capital Management for (1) Authorization to Use Cash Collateral on an Interim Basis; (2)
11   Appointment of a Chief Restructuring Officer [Dkt. No. 81]. On or about June 6, 2019, the Debtors
12   entered into the Second Cash Collateral Stipulation. [Dkt. No. 132].
13           On July 3, 2019, the Court entered the Order Granting Continued Use of Cash Collateral
14   Pursuant to that Certain Second Stipulation for (1) Authorization to Use Cash Collateral; and (2)
15   Appointment of Chief Restructuring Officer [Dkt. No. 172], extending the Debtors’ use of Cash
16   Collateral up to and through September 6, 2019.
17           C.         The Identity of All Professionals Retained or to Be Retained by the Estate, the Dates
18                      on Which Applications for the Employment of Such Professionals Were Filed or
19                      Submitted to the United States Trustee, the Dates on Which Orders Were Entered
20                      in Response to Such Applications, If Any, and a General Description of the Type of
21                      Services to Be Rendered by Each or the Purpose of the Employment
22                      1.     Counsel
23           On May 30, 2019, the Debtors filed an application to employ Foley & Lardner LLP (“Foley”) as
24   general bankruptcy counsel to Debtors [Dkt. No. 116] (the “Foley Application”). On June 13, 2019, the
25   U.S. Trustee filed an objection to the Foley Application [Dkt. No. 145] (the “UST Foley Objection”).
26   On July 10, 2019, the Debtors filed the Stipulation (I) Resolving (A) Objection of the United States
27   Trustee, (B) Limited Objection of Hillair Capital Management LLC, and (C) Informal Objections of the
28   Official Committee of Unsecured Creditors, to Debtors’ Application to Employ Conway Mackenzie, Inc.


                                                           6
     4825-4093-1485.7
     Case 2:19-bk-14989-WB          Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                  Desc
                                     Main Document    Page 7 of 17


 1   as the Debtors’ Financial Advisors; (II) Resolving Objection of the United States Trustee to Debtors’
 2   Application to Employ Foley & Lardner LLP as General Bankruptcy Counsel; and (III) Establishing
 3   Procedures for Interim Compensation and Reimbursement of Professionals [Dkt. No. 184] (the
 4   “Retention Stipulation”). The Debtors have lodged a proposed order approving the Retention
 5   Stipulation (the “Global Retention Order”), as well as a proposed order approving the Foley Application,
 6   and are currently awaiting entry of these orders.
 7                      2.    Financial Advisor
 8           On May 23, 2019, the Debtors filed an application to employ Conway Mackenzie, Inc.
 9   (“Conway”) as the Debtor(s)’ financial advisor [Dkt. No. 90] (the “Conway Application”). On June 5,
10   2019, the U.S. Trustee filed an objection to the Conway Application [Dkt. No. 131] (the “UST Conway
11   Objection”). On June 12, 2019, Hillair filed a limited objection to the Conway Application [Dkt. No.
12   143] (the “Hillair Conway Limited Objection”). As suggested above, the Retention Stipulation also
13   resolved the issues raised in the UST Conway Objection and the Hillair Conway Limited Objection, as
14   well as informal objections raised by the Committee. In addition to the Retention Order, on or about
15   July 10, 2019, the Debtors lodged a proposed order approving the Conway Application and are awaiting
16   entry of these orders.
17           Amongst other duties and responsibilities, and as outlined in greater detail in the Conway
18   Application, Conway was retained by the Debtors to provide various services, including but not limited
19   to, evaluating the short-term cash flow and financing needs of the Debtor(s), assisting in the preparation
20   of financial statements, schedules, monthly operating reports, and budget forecasts, assisting the Debtors
21   in developing a plan of reorganization or liquidation, including preparation of a liquidation analysis,
22   financial data and projections, to the extent this is the exit strategy pursued by the Debtors, assisting the
23   Debtor(s)’ management and/or the Debtors’ other professionals in communicating and negotiating with
24   various parties-in-interest, as necessary and appropriate, and performing any and all tasks of similar
25   import as may be reasonably requested by the Debtors’ management, one or more of the Debtors’
26   professionals, and/or any other parties-in-interest.
27                      3.    Chief Restructuring Officer
28           On May 16, 2019, the Debtors filed an Application for an Order Authorizing and Approving


                                                            7
     4825-4093-1485.7
     Case 2:19-bk-14989-WB         Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                Desc
                                    Main Document    Page 8 of 17


 1   Appointing Brian Weiss as Chief Restructuring Officer of the Debtors Nunc Pro Tunc to May 16, 2019;
 2   Declaration Of Brian Weiss In Support Thereof [Dkt. No. 63] (the “CRO Application”). On or about
 3   May 23, 2019, the U.S. Trustee filed an Objection to Application for an Order Authorizing and
 4   Approving (1) Appointment of Brian Weiss as Chief Restructuring Officer of the Debtors Nunc Pro Tunc
 5   to May 16, 2019 (the “UST CRO Objection”). In the UST CRO Objection, the UST, amongst other
 6   things, requested that the Court order the appointment of a Chapter 11 trustee rather than approve the
 7   retention of the CRO. [Dkt. No. 86]. On May 23, 2019, the Committee filed its Opposition to Debtors’
 8   Application for an Order Authorizing and Approving (I) Appointing Brian Weiss as Chief Restructuring
 9   Officer of the Debtors Nunc Pro Tunc to May 16, 2019 [Dkt. No. 88] (the “Committee CRO
10   Objection”). On or about June 6, 2019, the Debtors entered into the Second Cash Collateral Stipulation
11   amongst Hillair, the Debtors, and the Committee stipulating to not only the Debtors’ use of Cash
12   Collateral on an interim basis, but also the Debtors’ retention of the CRO on certain terms. On or about
13   July 12, 2019, the Court overruled the UST CRO Objection as well as the Committee CRO Objection
14   and entered an order granting the CRO Application [Dkt. No. 192].
15           The CRO has and will continue to assist the Debtors with various aspects of the reorganization
16   process, including but not limited to reviewing and analyzing the performance of the Debtors,
17   monitoring and ensuring compliance with cash collateral stipulations, cash collateral orders and the
18   budgets related thereto, overseeing the preparation and presentation of various operational data to
19   Hillair, the Committee and/or any other party-in-interest, assisting the Debtors in maintaining their
20   relationship(s) with a myriad of constituents, including Hillair, Amazon, members of management and
21   key employees, overseeing and handling of day-to-day cash management, protecting, preserving, and
22   enhancing the Debtors’ liquidity, evaluating the viability of the business as a going concern, attending to
23   various personnel issues aimed at improving company morale and productivity, and identifying and
24   executing cost saving initiatives, as necessary and appropriate.
25                      4.   Investment Banker
26           On July 8, 2019, the Debtors filed an Application to Employ Armory Securities, LLC as
27   Investment Banker [Dkt. No. 179] (the “Armory Application”). As detailed in the Armory Application,
28   the Debtors believe that Armory Securities, LLC (“Armory”) has the requisite knowledge and


                                                          8
     4825-4093-1485.7
     Case 2:19-bk-14989-WB           Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41               Desc
                                      Main Document    Page 9 of 17


 1   experience, not only with the chapter 11 process but with the Debtors’ industry, to (more than)
 2   competently serve as the Debtors’ investment banker by, amongst other things, exploring both a
 3   potential sale and a recapitalization, and moreover that Armory can do so in a cost-effective, efficient
 4   and timely manner. On July 19, 2019, the U.S. Trustee filed an objection to the Armory Application
 5   [Dkt No. 206], and on or about July 22, 2019, Shahan Ohanessian filed an objection to the Armory
 6   Application [Dkt. No. 210].
 7                      5.    Other Professionals and Consultants
 8           The Debtors’ management, in the day-to-day performance of their duties, regularly call upon
 9   certain professionals, including non-bankruptcy attorneys, an auditor, and a tax preparer, to assist them
10   in carrying out their responsibilities. More specifically, the Debtors have utilized and intend to continue
11   to utilize DBB McKennon for Tax Preparation and Audit Services, as well as Gallik, Bremmer &
12   Molloy, P.C., as attorneys in a Montana litigation matter. In order to ensure that these professionals can
13   continue to provide necessary services to the Debtors in a cost-effective and efficient manner, the
14   Debtors intend to file a motion to approve their retention as ordinary course professionals in short order.
15           D.         In Operating Cases, Evidence Regarding Projected Income and Expenses for the
16                      First Six Months of the Case
17           The Debtors and their financial advisor, Conway, have prepared a six-month financial projection,
18   a true and correct copy of which is appended to the Weiss Decl. as Exhibit A and incorporated herein by
19   reference. Based upon these projections and a number of financial statements identifying the actual
20   financial performance of the Debtors from (at least) the Petition Date, as well as his observation of
21   financial performance and financial trends in general, the CRO believes the Debtors will continue to
22   remain operating cash flow positive and that their performance will continue to be consistent with the
23   budgets filed to date.
24           E.         Proposed Deadlines for the Filing of Claims and Objections to Claims
25           On July 9, 2019, the Debtors filed the Notice of Motion and Motion for Order: (1) Fixing Last
26   Date for Filing Proofs of Claim or Interest Other than Administrative Claims; and (2) Approving Form
27   of Notice of Bar Date; Memorandum of Points and Authorities [Dkt. No. 181] (the “Bar Date Motion”).
28   Among other things, the Bar Date Motion sought entry of an order fixing August 16, 2019 as the claims


                                                          9
     4825-4093-1485.7
     Case 2:19-bk-14989-WB           Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                 Desc
                                      Main Document    Page 10 of 17


 1   bar date for the filing of non-governmental proofs of claims or interests, and fixing November 4, 2019
 2   as the claims bar date for governmental proofs of claims or interests (the “Governmental Claims Bar
 3   Date”). By and through the Bar Date Motion, the Debtors also proposed setting a deadline to filing
 4   objections to claims that is at least thirty (30) days after the Governmental Claims Bar Date. An order
 5   has not yet been entered on the Bar Date Motion.
 6           F.         A Proposed Deadline for the Filing of a Plan and Disclosure Statement
 7           If and when the Armory Application has been approved by this Court, the Debtors will be in a
 8   more informed position to identify a reasonable and meaningful deadline by which they can file a plan
 9   and disclosure statement. As set forth above, the Debtors are evaluating any and all viable exit
10   strategies, including a sale, refinancing, restructuring, recapitalization or similar transaction and are
11   working diligently to develop a value-maximizing exit from bankruptcy.
12           G.         A Discussion of Any Significant Unexpired Leases and Executory Contracts to
13                      Which the Debtor Is a Party and the Debtors’ Intentions With Regard to these
14                      Leases and Contracts
15           One or more of the Debtors are a party to a number of unexpired leases and/or executory
16   contracts that are set forth in schedule G (and any amendment(s) that may be filed thereto) for each of
17   the Debtors (collectively, the “Executory Contracts”). The most noteworthy of the Executory Contracts
18   are: (1) three (3) leases for the commercial real properties located at 3463 Foothill Blvd., Glendale, CA
19   91214, 3601 Northeast Loop 820, Suite 103, Fort Worth, TX 76137, and 4118 McCullough Ave., Suite
20   18, San Antonio, TX 78212; (2) a Delivery Provider contract with Amazon Logistics, Inc., and (3) a
21   Master Rental Agreement for Rental Vans with The Hertz Corporation. In order to enable the Debtors
22   time to determine which exit strategy is the most viable and beneficial for creditors, (as the nature of the
23   exit strategy will necessarily dictate the manner in which the Debtors (and/or any potential purchasers of
24   the (assets of the) Debtor(s)) will proceed with respect to the leases for the commercial real properties),
25   the Debtors intend to file a motion to extend the time to assume or reject the leases for the commercial
26   real properties in short order. In the event of a sale and/or proposal of a plan (or reorganization or
27   liquidation), the Debtors will seek approval of certain procedures for the assumption and assignment of
28   the Executory Contracts.


                                                           10
     4825-4093-1485.7
     Case 2:19-bk-14989-WB         Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                  Desc
                                    Main Document    Page 11 of 17


 1           The Debtor(s) are also parties to three (3) vehicle leases for a 2017 Porsche Panamera 4S, a 2017
 2   Mercedes-Benz S63V4, and a 2017 Bentley CONT GTC V8 S (collectively, the “Vehicle Leases”). The
 3   Debtor(s) have determined in their sound business judgment that rejection of the Vehicle Leases is in the
 4   best interest of the estate(s) and, based thereon, on or about July 12, 2019, the Debtors filed the Notice of
 5   Omnibus Motion and Omnibus Motion of Debtors to Reject Certain Unexpired Vehicle Leases;
 6   Memorandum of Points and Authorities in Support Thereof; and Declaration of Brian Weiss [Dkt No.
 7   194]. Rejection of the Vehicle Leases will help avoid potential monthly charges and increase the
 8   Debtors’ liquidity. The proposed rejection will help avoid additional administrative expenses. There is
 9   no operational need for the Debtors to retain the Vehicle Leases. In addition, the Debtors have
10   determined that they will be unable to assign the Vehicle Leases to third parties for value.
11

12   Dated: July 24, 2019                             FOLEY & LARDNER, LLP
13                                                    /s/Ashley M. McDow
                                                      Ashley M. McDow
14
                                                      Ashley M. McDow (245114)
15                                                    FOLEY & LARDNER LLP
                                                      555 S. Flower St., Suite 3300
16                                                    Los Angeles, CA 90071
                                                      Telephone:    213.972.4500
17                                                    Facsimile:    213.486.0065
                                                      Email:        amcdow@foley.com
18
                                                      and
19
                                                      John A. Simon (admitted pro hac vice)
20                                                    FOLEY & LARDNER LLP
                                                      500 Woodward Ave., Ste. 2700
21                                                    Detroit, MI 48226
                                                      Telephone:    313.234.7100
22                                                    Facsimile:    313.234.2800
                                                      Email:        jsimon@foley.com
23
                                                      Attorneys for Debtors and Debtors-in-Possession,
24                                                    Scoobeez, Scoobeez Global, Inc., and Scoobur, LLC
25

26

27

28


                                                            11
     4825-4093-1485.7
     Case 2:19-bk-14989-WB                Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41            Desc
                                           Main Document    Page 12 of 17


 1                                            DECLARATION OF BRIAN WEISS
 2              I, Brian Weiss, hereby declare:
 3              1.       I am an individual over 18 years of age. I have personal knowledge of the facts stated
 4   herein as more fully set forth below or have gained such knowledge by review of the file and if called as
 5   a witness, I could and would competently testify thereto.
 6              2.       I make this Declaration in support of the Status Report (the “Report”)2 filed by Scoobeez,
 7   Scoobeez Global, Inc., and Scoobur, LLC (collectively the “Debtors”). All facts in this Declaration are
 8   based on my personal knowledge, information gathered from my review of relevant documents, and
 9   information supplied to me by the Debtors or their professionals.
10              3.       I am the Chief Restructuring Officer of the Debtors. As such, I am generally responsible
11   for managing the operations of the Debtors and, thus, am familiar with the Debtors’ operations, assets,
12   and liabilities. In the ordinary course of business, I rely on the maintenance by personnel of the Debtors
13   of true and correct copies of various documents and information relating to the Debtors. As to the
14   following facts, I know them to be true of my own knowledge or I have gained knowledge of them from
15   discussions with personnel of the Debtors or business records, which were made at or about the time of
16   the events recorded, and which are maintained in the ordinary course of the Debtors’ business at or near
17   the time of the acts, conditions or events to which they related. Additionally, as the CRO, I have led
18   discussions and planning sessions related to the potential reorganization options and, thus, am familiar
19   with the objectives the Debtors intend to achieve through the Bankruptcy Cases.
20              4.       The Debtors and their financial advisor, Conway, have prepared a six-month financial
21   projection, a true and correct copy of which is attached hereto as Exhibit A. Based upon these
22   projections and a number of financial statements identifying the actual financial performance of the
23   Debtors from (at least) the Petition Date, as well as my observation of financial performance and
24   financial trends in general, I believe the Debtors will continue to remain operating cash flow positive
25   and that their performance will continue to be consistent with the budgets filed to date.
26              I declare under penalty of perjury that the foregoing is true and correct. Executed this 24th day
27

28   2
         Capitalized terms not defined herein have the terms ascribed to them in the Report.

                                                                     1
     4825-4093-1485.7
     Case 2:19-bk-14989-WB   Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41   Desc
                              Main Document    Page 13 of 17


 1   of July, 2019.
                                               ____________________________
 2
                                               Brian Weiss
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     4825-4093-1485.7
Case 2:19-bk-14989-WB   Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41   Desc
                         Main Document    Page 14 of 17




                        EXHIBIT A
   Case et
Scoobeez, 2:19-bk-14989-WB
            al.                         Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41     Desc
 6 - Month Status Report                 Main Document    Page 15 of 17

                                                  Q2 Partial            Q3     Q4 Partial     6-Month
                                                 4/30 - 6/30    7/1 - 9/30   10/1 - 10/31        Total

 Total Invoiced                                   7,845,542    11,050,000      4,250,000    23,145,542
 Beginning Cash                                    697,628      2,372,656      1,139,106      697,628

 Collections                                      8,163,193    11,050,000      4,250,000    23,463,193

 Cash Disbursements:
  Fuel                                              414,875       663,000        255,000     1,332,875
  Payroll & Payroll Expenses                      4,240,712     6,200,000      3,120,000    13,560,712
  Corporate Payroll & Expenses                      149,500       253,500        126,750       529,750
  Vehicle - Hertz                                   669,182     1,480,650        520,000     2,669,832
  Vehicle - Accidents/Tolls/Citations                 5,708        17,500          5,000        28,208
  Worker's Compensation                             185,819       523,000        101,000       809,819
  Rent & Utilities                                   65,166        41,000         41,000       147,166
  Insurance                                         255,155       240,000        160,000       655,155
  Phones & Service                                   50,877       100,000         60,000       210,877
  Travel                                             17,090        45,000         22,500        84,590
  IT Expenses                                        35,700        60,000         35,000       130,700
  Dues & Subscriptions                               45,771        76,950         42,300       165,021
  Car Wash                                            6,000        12,000          3,000        21,000
  Other Expenses                                     65,059       130,000         50,000       245,059
  Executory Contract Cure Claims                        -         540,000            -         540,000
 Total Operating Cash Disbursements               6,206,615    10,382,600      4,541,550    21,130,765

 Operating Cash Flow                              1,956,578      667,400        (291,550)    2,332,428

 Financing Cash Flows
   Debt Principal                                      -             -              -              -
   Debt Interest                                   280,000       520,000        200,000      1,000,000
   Bank Fees                                         1,550         1,950            750          4,250
 Financing Cash Flows                              281,550       521,950        200,750      1,004,250

 Restructuring Cash Flows
  Debtor Counsel                                        -        430,000            -         430,000
  Debtor CRO                                            -         60,000            -          60,000
  Debtor Advisor                                        -        180,000            -         180,000
  Board of Directors (2 Individuals)                    -         15,000            -          15,000
  Secured Lender Counsel                                -        270,000            -         270,000
  Committee Counsel                                     -        110,000            -         110,000
  Committee Professionals                               -        150,000            -         150,000
  Investment Banker                                     -         99,000            -          99,000
  Post Petition US Trustee Fees                         -         65,000        120,000       185,000
 Restructuring Cash Flows                               -       1,379,000       120,000      1,499,000

 Net Total Cash Flow In / (Out)                   1,675,028    (1,233,550)      (612,300)     (170,822)
 Ending Cash Balance                              2,372,656     1,139,106       526,806       526,806
             Case 2:19-bk-14989-WB                    Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                                       Desc
                                                       Main Document    Page 16 of 17

                                        PROOF OF SERVICE OF DOCUMENT
        I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
        Foley & Lardner LLP, 555 South Flower Street, Suite 3300, Los Angeles, CA 90072-2411
        A true and correct copy of the foregoing document entitled (specify): STATUS REPORT will be served or was
        served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
        stated below:

        1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
        General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
        document. On (date) 07/24/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
        and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the
        email addresses stated below:


                                                                                             Service information continued on attached page

        2. SERVED BY UNITED STATES MAIL:
        On (date) 07/24/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
        case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
        mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
        mailing to the judge will be completed no later than 24 hours after the document is filed.
        Honorable Julia W. Brand
        United States Bankruptcy Court
        Central District of California
        Edward R. Roybal Federal Building and Courthouse
        255 E. Temple Street, Suite 1382
        Los Angeles, CA 90012



                                                                                             Service information continued on attached page

        3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
        method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)               ,I
        served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
        consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
        here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
        than 24 hours after the document is filed.




                                                                                        Service information continued on attached page

        I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
           07/24/2019               Sonia Gaeta                                     /s/ Sonia Gaeta
           Date                     Printed Name                                    Signature




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


         June 2012                                                                                  F 9013-3.1.PROOF.SERVICE
4832-0291-9325.1
             Case 2:19-bk-14989-WB                     Doc 218 Filed 07/24/19 Entered 07/24/19 20:14:41                                       Desc
                                                        Main Document    Page 17 of 17
        1.        TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

                 John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
                 Vivian Ho BKClaimConfirmation@ftb.ca.gov
                 Alvin Mar alvin.mar@usdoj.gov
                 Ashley M McDow amcdow@foley.com,
                  sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
                 Stacey A Miller smiller@tharpe-howell.com
                 Shane J Moses smoses@foley.com
                 Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
                 Rejoy Nalkara rejoy.nalkara@americaninfosource.com
                 Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
                 David L. Neale dln@lnbyb.com
                 Aram Ordubegian ordubegian.aram@arentfox.com
                 Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
                 Gregory M Salvato gsalvato@salvatolawoffices.com,
                  calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
                 Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
                 United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                 Eric K Yaeckel yaeckel@sullivanlawgroupapc.com




                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


         June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
4832-0291-9325.1
